925 F.2d 1466
Unpublished DispositionNOTICE: Sixth Circuit Rule 24(c) states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Sixth Circuit.UNITED STATES of America, Plaintiff-Appellee,v.LOTS 12, 13, 14 AND 15, KEETON HEIGHTS SUBDIVISION, MORGANCOUNTY, KENTUCKY, Defendant,Gene Allen, Bernice Allen, Claimants-Appellants.
No. 90-5737.
United States Court of Appeals, Sixth Circuit.
Feb. 12, 1991.

Before KEITH and KRUPANSKY, Circuit Judges, and WELLFORD, Senior Circuit Judge.

ORDER

1
Gene and Bernice Allen appeal pro se from the district court's judgment that authorized the sale of their real property in a civil forfeiture proceeding.  Cf. 21 U.S.C. Sec. 881.  Their case has been referred to a panel of the court pursuant to Rule 9(a), Rules of the Sixth Circuit.  Upon examination of the record and the briefs, the panel unanimously agrees that oral argument is not needed in this case.  Fed.R.App.P. 34(a).


2
In an earlier appeal, this court affirmed a summary judgment against Gene Allen but remanded the case for consideration of Bernice Allen's innocent owner defense.    United States v. Lots 12, 13, 14, and 15, Keeton Heights Subdivision, Morgan County, Ky., 869 F.2d 942, 948 (6th Cir.1989).  Upon remand, the United States conceded that Ms. Allen's interest was not subject to forfeiture because she was an innocent owner within the meaning of 21 U.S.C. Sec. 881(a)(7) (Supp.1990).  On April 2, 1990, the district court entered a judgment and order of sale which indicated that Ms. Allen and the United States had an equal interest in the proceeds from the sale of the property.  It is from this order that the Allens now appeal.


3
The United States has filed a motion to dismiss for lack of jurisdiction.  We find that this motion is well taken because the subject property was sold after the expiration of the automatic ten day stay that is provided by Fed.R.Civ.P. 62(d) and before the Allens moved for a stay in this court on August 24, 1990.  See United States v. Tit's Cocktail Lounge, 878 F.2d 141, 144 (7th Cir.1989) (per curiam).


4
Accordingly, this appeal is dismissed for lack of jurisdiction.  Rule 9(b)(1), Rules of the Sixth Circuit.